Title: To James Madison from the North Carolina Legislature, 29 November 1813 (Abstract)
From: North Carolina Legislature
To: Madison, James


        § From the North Carolina Legislature. 29 November 1813, “In Senate.” “The Memorial of the Senate and House of Commons of the General Assembly of the State of North Carolina, respectfully represents:
        “That upon the declaration of war by the United States against Great Britain, your Memorialists, hoped and expected that measures would have been taken by the General Government to defend the Sea Coast of the State. In this hope and in this expectation we have been disappointed. His Excellency the Governor of this State has laid before us his communications with the Department of war of the United States, in which he has exposed the condition of our sea-board, represented the points most liable to attack; suggested means of defence, and enforced the claims of this State upon the General Government for protection. We regret that the General Government has not given that attention to those

representations which their importance merited; and this regret is increased by the consideration that a comparatively small expenditure of money would have placed North Carolina in a state of safety from the predatory incursions of the enemy. A due regard however to the character and to the interest of the State, forbid us any longer to remain in this uncertainty and in this insecurity. The time has now arrived when Your Memorialists wish distinctly to understand whether the General Government will afford to them the necessary protection. The enemy are off our Coast: we know not at what hour or at what place they may land and plunder our towns and country on the sea board. We beg you sir, without delay to inform us whether measures will be immediately taken for our protection. We make this enquiry thus early after having assembled together that we may be able during our Session to give to North Carolina an attitude suited to her population, and the extent of her resources, and to extend to our Sea Coast the requisite protection should it be longer withheld by the General Government. We invite your attention to the communications of His Excellency the Governor of this State with the Department of War of the United States and earnestly entreat you to give immediate effect to the mode of protection and defence therein pointed out.”
      